

114 SRES 178 IS: Supporting the goals and ideals of National Nurses Week from May 6, 2015, through May 12, 2015.
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 178IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Merkley submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of National Nurses Week from May 6, 2015, through May 12, 2015.
	
 Whereas, since 1991, National Nurses Week is celebrated annually from May 6, also known as National Recognition Day for Nurses, through May 12, the birthday of Florence Nightingale, the founder of modern nursing;
 Whereas National Nurses Week is a time of year to reflect on the important contributions that nurses make to provide safe, high-quality health care;
 Whereas nurses are known to be patient advocates, acting fearlessly to protect the lives of those under the care of nurses;
 Whereas nurses represent the largest single component of the health care profession, with an estimated population of 3,100,000 registered nurses in the United States;
 Whereas nurses are leading in the delivery of quality care in a transformed health care system that improves patient outcomes and safety;
 Whereas the Future of Nursing report of the Institute of Medicine has called for the nursing profession to meet the call for leadership in a team-based delivery model;
 Whereas, when nurse staffing levels increase, the risk of patient complications and lengthy hospital stays decreases, resulting in cost savings;
 Whereas nurses are experienced researchers, and the work of nurses encompasses a wide scope of scientific inquiry, including clinical research, health systems and outcomes research, and nursing education research;
 Whereas nurses provide culturally and ethnically competent care and are educated to be sensitive to the regional and community customs of persons needing care;
 Whereas nurses are well-positioned to provide leadership to eliminate health care disparities that exist in the United States;
 Whereas nurses are the cornerstone of the public health infrastructure, promoting healthy lifestyles and educating communities on disease prevention and health promotion;
 Whereas nurses are strong allies to Congress as they help inform, educate, and work closely with legislators to improve the education, retention, recruitment, and practice of all nurses and, more importantly, the health and safety of the patients for whom they care;
 Whereas increased Federal and State investment is needed to support programs such as the Nursing Workforce Development Programs (authorized under title VIII of the Public Health Service Act (42 U.S.C. 296 et seq.)), which bolster the nursing workforce at all levels, to increase the number of doctorally prepared faculty members, and to educate more nurse research scientists who can discover new nursing care models to improve the health status of the diverse population of the United States;
 Whereas nurses touch the lives of the people of the United States from birth to the end of life; and
 Whereas nursing has been voted as the most honest and ethical profession in the United States for the past 13 years: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Nurses Week, as founded by the American Nurses Association;
 (2)recognizes the significant contributions of nurses to the health care system of the United States; and
 (3)encourages the people of the United States to observe National Nurses Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses to the everyday lives of patients.